DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s amendment and response filed on 11/15/2021 have been received and entered into the case record.
Claims 1-2, 4, 9, 11-13, 15-19, 23-24, 27, 29, 33, and 35-44 are pending in the application
Claims 1, 2, 4, 9, 11, 15, 23, 27, 41 and 43 are amended.
Claims 33 and 39 are withdrawn from consideration as being drawn to a nonelected invention. The election was made without traverse in the reply filed on 08/13/2020.
Claims 1-2, 4, 9, 11-13, 15-19, 23-24, 27, 29, 35-38, and 40-44 are examined on the merits



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4, 9, and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miki et al. (TISSUE ENGINEERING: Part C Volume 17, Number 5, 2011; IDS Reference Cite No. 4 filed on 01/17/2020) as evidenced by Cai et al. (2007. Hepatology 45(5): 1229-1239) in view of Shoemaker (WO2012021845A2, priority date: 08/12/2010), Hay et al. (2008. PNAS 105 (34): 12301-12306), and Basma et al. (Gastroenterology 136: 990-999).
	Regarding claim 1, Miki et al. as evidenced by Cai et al. teaches a method of producing hepatocyte and/or cholangiocyte lineage cells from human embryonic stem cells (ESCs) (i.e. pluripotent 
These cells are differentiated into hepatocytes via culturing with media comprising BMP-2 and FGF-4 (i.e. specification media) and then cultured in media comprising Oncostatin M, HGF, and Dexamethasone (i.e. maturation media) for 5 days in a hollow fiber bioreactor as a 3D culture (Fig. 2). 3D cultures in hollow fiber bioreactors yield cell clusters (i.e. aggregates) and the cells are obtained from 2D cultures thereby being dissociated from the 2D culture. 
Although hepatoblasts are not explicitly stated, the method steps such as utilizing the same specification media as the instant application would indicate that the cell population would comprise hepatoblasts, additionally both hepatocytes and cholangiocytes are derived from hepatoblasts (Cai, p. 1233-1234)
Miki et al. nor Cai et al. teach a wnt/betacatenin agonist wherein the agonist is Wnt3 in the initial culturing step with Activin A for 3 days.
Hay et al. teaches culturing embryonic stem cells with Wnt3a and Activin A for 3 days in order to induce definitive endoderm and produce a confluent monolayer (p. 12302). 
It would be obvious to one of ordinary skill in the art to culture embryonic stem cells in the presence of Activin A and Wnt3a as taught by Miki et al. and Hay et al. in order to induce endoderm with a reasonable expectation of success. An artisan would be motivated to not only culture with Activin A for 3 days but also Wnt3a as taught by Hay et al. because both Activin A andWnt3a because the synergistic effect of Wnt3a and ActivinA on hESCs produces viable and predictable model of human hepatic differentiation in vitro and in vivo wherein the endodermal differentiation is accelerated when compared to differentiation induced by other compounds (Hay et al.; p. 12301-12302).

Basma et al. teaches that definitive endoderm is produced from undifferentiated embryonic stem cells which are formed into embryoid bodies via a culture medium comprising Activin A (i.e. nodal agonist) and FGF-2 in 3 days (Figure 1). 
It would have been obvious to one of ordinary skill in the art to culture the embryonic stem cells of Cai et al., Hay et al., and Miki et al. with Activin A and FGF-2 with a reasonable expectation of success. An artisan would be motivated to culture these cells with the aim of inducing an endodermal cell population in Activin A and FGF-2 as it is a method known to induce definitive endoderm (Basma et al.; Figure 1, S1). Regarding the limitation of 2 days, the following limitation of step b states that the cells are further cultured in a media comprising Activin A for 1 to 4 days and therefore the 3 days of Basma et al. reads on 1 day of extended nodal agonist culture. 
	Regarding claim 2, Miki et al. does not explicitly state what percentage of cells are SOX17+ in their study but merely shows graphics for the amount of SOX17 expression (Fig 4). However Miki et al. states that they are using a method of Cai et al. wherein human embryonic stem cells in a monolayer are cultured in the presence of Activin A and yield a cell population which is more than 80% SOX17 (Cai et al.; p. 1232). Therefore the method of Miki et al. would also yield an extended nodal agonist population wherein more than 80% of cells are SOX17.
	Miki et al. and Cai et al. do not teach adding a cAMP signaling pathway activator to the maturation medium.
	Shoemaker et al. teaches improved methods of cell therapy wherein hematopoetic stem cell or progenitor cells which can be iPSCs or ESCs are cultured in the presence of agents which increase the engraftment and homing of the cells by increasing CXCR4 gene expression (p. 4, 47). Agents can be cAMP enhancers (i.e. cAmp signaling pathway activators) (p. 4, 16). These enhancers include molecules 
	It would have been obvious to one of ordinary skill in the art to add cAMP signaling pathway activators such as 8-bromo-cAMP (i.e. 8-bromoadenosine- 3’5’-cyclic monophosphate) to the maturation media of Miki et al. in the method of producing hepatocytes from human embryonic stem cells with a reasonable expectation of success. An artisan would be motivated to utilize 8-bromo-cAMP as cAMP signaling pathway activators are known to suppress apoptosis and facilitate growth in cultures as well as increase the CXCR4 gene expression of hematopoetic stem cells and progenitors thereby improving engraftment and homing of cells in transplants (Shoemaker et al.; p. 4, 52, 74-75). As the maturation media of Miki is only cultured for 10 days, therefore, the cAMP would be added within 1 to 10 days of generating cell aggregates. 
	Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art.

Claims 11 and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miki et al. (supra) as evidenced by Cai et al. (supra) in view of Shoemaker (supra), Hay et al. (supra), and Basma et al. (supra) as applied to claims 1, 2, 4, 9, and 42 above, and in further view of Valamehr (US Patent No. 1,0844,356) and Ito (2012. Liver International 32 (4): 592-601)
	As discussed in the 103 rejection above, the combined teachings Miki et al. as evidenced by Cai et al., Shoemaker et al., Hay et al. and Basma et al. make obvious a method of producing an extended nodal agonist treated induced endodermal cell population via culturing human embryonic stem cells in a monolayer in the presence of Activin A (i.e. a nodal agonist) for days 3-5 of the cell culture (i.e. 1-4 days after endoderm induction) and then utilizing said cell population to further differentiate the cells into hepatocytes to be utilized in drug discovery, toxicology studies, hepatitis virology, and bioartificial liver support systems (p. 557, 558). These cells are differentiated into hepatocytes via culturing with media comprising BMP-2 and FGF-4 (i.e. specification media) and then cultured in media comprising 
	Regarding claims 11 and 41, the above references do not provide teachings for adding a Mek/Erk antagonist such as PD0325901 to the maturation medium.  It is noted that the claims also list a Wnt antagonist however this limitation is interpreted as optional due to the claim language.
	Valmehr teaches a method of culturing pluripotent stem cells in feeder free medium comprising at least one agent maintaining the pluripotency of the cell wherein these agents can be a TFGB inhibitor (i.e. tgf beta antagonist) such as SB431542, a MEK inhibitor (i.e. Mek/Erk antagonist) such as PD0325901, and a GSK3 inhibitor (i.e. Wnt agonist) such as CHIR99021 (Col 3, lines 35-45; Col 4, Lines 34-43). These agents are small molecule reprogramming agents wherein they can help increase the developmental potency of a cell wherein potency is defined as the sum of all options accessible to the cell (Col 17, lines 28-30; Col 22, 34-38). By adding these agents, Valmehr aims to enrich the population of cells for pluripotent cells in a relatively short time (Col 37, line).
One of ordinary skill in the art would be motivated to add a MEK inhibitor (i.e. Mek/Erk antagonist) such as PD0325901 as taught by Valmehr et al. in a maturation media taught by Shoemaker et al. and Miki et al. for the purpose of generating hepatocytes or cholangiocytes with a reasonable expectation of success. An artisan would be motivated to utilize an MEK inhibitor in the maturation media as it has been shown that MEK inhibitors at the spheroid formation step enhanced drug-metabolism related gene expression as well as increasing the CYP genes (Ito et al., Abstract). Additionally, mature hepatocytes can transdifferentiate into CK19-positive cholangiocytic cells amd the addition of 
Therefore the invention would be obvious to one of ordinary skill in the art.

Claims 12, 16-19, 23 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miki et al. (supra) as evidenced by Cai et al. (supra) in view of Shoemaker (supra) Hay et al. (supra), and Basma et al. (supra) as applied to claims 1, 2, 4, 9, and 42 above, and in further view of Tanimizu (2004. Journal of Cell Science 117(15): 3165-3174; IDS Reference No. 12 filed on 1/17/20)
	As discussed in the 103 rejection above, the combined teachings Miki et al. as evidenced by Cai et al., Shoemaker et al., Hay et al., and Basma et al. make obvious a method of producing an extended nodal agonist treated induced endodermal cell population via culturing human embryonic stem cells in a monolayer in the presence of Activin A (i.e. a nodal agonist) for days 3-5 of the cell culture (i.e. 1-4 days after endoderm induction) and then utilizing said cell population to further differentiate the cells into hepatocytes to be utilized in drug discovery, toxicology studies, hepatitis virology, and bioartificial liver support systems (p. 557, 558). These cells are differentiated into hepatocytes via culturing with media comprising BMP-2 and FGF-4 (i.e. specification media) and then cultured in media comprising Oncostatin M, HGF, and Dexamethasone (i.e. maturation media) for 5 days in a hollow fiber bioreactor as a 3D culture (Fig. 2). 3D cultures in hollow fiber bioreactors yield cell clusters (i.e. aggregates) and the cells are obtained from 2D cultures thereby being dissociated from the 2D culture and as evidenced by Cai et al. the extended nodal agonist treated induced endodermal cell population is more than 80% SOX17 positive. Furthermore, a cAMP signal activator, 8-bromo-cAMP is added to the maturation medium to suppress apoptosis and facilitate growth in cultures as well as increase the CXCR4 gene expression of hematopoetic stem cells and progenitors thereby improving engraftment and homing of cells in transplants (Shoemaker et al.; p. 4, 52, 74-75).

	It would be obvious to one of ordinary skill in the art to utilize notch antagonists such as L-685,458 as taught by Tanimizu in a maturation media taught by Shoemaker et al. and Miki et al. for the purpose of generating hepatocytes or cholangiocytes with a reasonable expectation of success. An artisan would be motivated to utilize a notch antagonist as L-685,458 induced the formation of cell clusters and promoted hepatic differentiation, in which cells exhibited the characteristics of differentiated hepatocytes: highly condensed cytosol and clear round shape nuclei (Tanimizu; Abstract, p. 3170).
Regarding claim 16 and 17, Miki et al. teaches that the cells produced via their cell culture method are functional hepatocytes in that they express CYP3A4 and CYP3A7 (p. 561).
Regarding claim 18, Miki et al. teaches that 30% of the hepatocytes are ASGPR-1 positive and that ASPGR-1 is an indicator of mature hepatocytes (p. 562, Abstract). Miki does not teach that the population of hepatocytes are at least 40% ASGPR-1 positive. 
It would be obvious to one of ordinary skill in the art to obtain a population of cells that are at least 40% ASGPR-1 positive from the method of producing hepatocytes Miki,Cai, Shoemaker, and Tanimizu. An artisan would be motivated to have a greater percentage of ASGPR-1 positive cells as they are markers of mature hepatocytes (p. 562).
Regarding claims 19, 23 and 24, the references do not teach including a Notch agonist to specify cholangiocyte fate in a maturation media nor that the Notch agonist is utilized in culture with hepatoblasts for at least 5 days to induce further lineage specification, maturation, or both. Additionally the references do not teach increased expression of CK19.

It would be obvious to one of ordinary skill in the art to utilize a notch agonist to specify cholangiocyte fate for at least 5 days as taught by Tanimizu in a maturation media in the method for producing cholangiocytes and hepatocytes from hepatoblasts taught by the combined references of Miki, Cai, and Shoemaker with a reasonable expectation of success. An artisan would be motivated to utilize a notch agonist as notch and its ligands control the developmental process of cells as their ligands are transmembrane proteins and that notch signaling is activated in hepatoblasts to produce cholangiocytes (Tanimizu; p. 3171). Furthermore an artisan would be motivated to culture for at least 5 days because as demonstrated by Tanimizu, it took at least 5 days to induce cholangiocyte differentiation from hepatoblasts which would then produce functional cholangiocytes wherein CK19 gene expression is increased (p. 3171)
	Therefore the invention as a whole would have been obvious to one of ordinary skill in the art.


Claims 13 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miki et al. (supra) as evidenced by Cai et al. (supra) in view of Shoemaker (supra), Hay et al., (supra) Basma et .
	Regarding claims 1, 2, 9, and 12, as discussed in the 103 rejection above, the combined teachings Miki et al. as evidenced by Cai et al. and Shoemaker et al., Hay et al., Basma et al., and Tanimizu make obvious a method of producing an extended nodal agonist treated induced endodermal cell population via culturing human embryonic stem cells in a monolayer in the presence of Activin A (i.e. a nodal agonist) for days 3-5 of the cell culture (i.e. 1-4 days after endoderm induction) and then utilizing said cell population to further differentiate the cells into hepatocytes to be utilized in drug discovery, toxicology studies, hepatitis virology, and bioartificial liver support systems (p. 557, 558). These cells are differentiated into hepatocytes via culturing with media comprising BMP-2 and FGF-4 (i.e. specification media) and then cultured in media comprising Oncostatin M, HGF, and Dexamethasone (i.e. maturation media) for 5 days in a hollow fiber bioreactor as a 3D culture (Fig. 2). 3D cultures in hollow fiber bioreactors yield cell clusters (i.e. aggregates) and the cells are obtained from 2D cultures thereby being dissociated from the 2D culture and as evidenced by Cai et al. the extended nodal agonist treated induced endodermal cell population is more than 80% SOX17 positive. Furthermore, a cAMP signal activator, 8-bromo-cAMP is added to the maturation medium to suppress apoptosis and facilitate growth in cultures as well as increase the CXCR4 gene expression of hematopoetic stem cells and progenitors thereby improving engraftment and homing of cells in transplants (Shoemaker et al.; p. 4, 52, 74-75). The maturation media further comprises a notch antagonist such as L-685,458 which induced the formation of cell clusters and promoted hepatic differentiation, in which cells exhibited the characteristics of differentiated hepatocytes: highly condensed cytosol and clear round shape nuclei (Tanimizu; Abstract, p. 3170).
Regarding claims 13 and 40, the above references do not provide teachings for adding a Wnt agonist or a TGFbeta antagonist such as SB431542
	Valmehr teaches a method of culturing pluripotent stem cells in feeder free medium comprising at least one agent maintaining the pluripotency of the cell wherein these agents can be a TFGB inhibitor (i.e. 
It would be obvious to one of ordinary skill in the art to utilize a GSK3 inhibitor/Wnt agonist such as CHIR99021 and a TGFB inhibitor such as SB431542 as taught by Valmehr in the maturation media as taught by Tanimizu and Shoemaker utilized by the method of producing hepatocytes and cholangiocytes as taught by Miki et al. with a reasonable expectation of success. An artisan would be motivated to utilize these inhibitors as GSK3 inhibitors and TGFB inhibitors have significantly induced proliferation of albumin-positive hepatocytes in vitro and additionally an almost 5-fold growth induction of mature hepatocytes in combination with each other (Ito et al.; p. 595, Fig 2).
Therefore the invention as a whole would be obvious to one of ordinary skill in the art. 

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miki et al. (supra) as evidenced by Cai et al. (supra) in view of Shoemaker et al. (supra), Hay et al. (supra), and Basma et al. (supra) as applied to 1, 2, 4, 9, and 42 above, and in further view of Banas et al. (2007. Developmental Dynamics 236:3228 –3241)
The combined references of Miki et al. as evidenced by Cai et al, Shoemaker et al., Hay et al., and Basma et al. provide teachings for a method of producing an extended nodal agonist treated induced endodermal cell population via culturing human embryonic stem cells in a monolayer in the presence of Activin A (i.e. a nodal agonist) for days 3-5 of the cell culture (i.e. 1-4 days after endoderm induction) and then utilizing said cell population to further differentiate the cells into hepatocytes to be utilized in drug discovery, toxicology studies, hepatitis virology, and bioartificial liver support systems (p. 557, 558). These cells are differentiated into hepatocytes via culturing with media comprising BMP-2 and 
	Regarding claim 15, Miki et al. teaches a maturation media that comprises HGF which is cultured with the cell aggregates for 5 days before Dexamethasone is added and cultured for 5 days.
However these references do not teach taking the cell aggregates and culturing them in maturation media comprising EGF, TGFBeta and HGF for 1 to 10 days and then Dexamethasone for 1 to 10 days and wherein the maturation medium further comprises a notch agonist for 5 days to 90 days, within 10 days of generating aggregates.
	Banas et al. teaches that EGF, TGFbeta and HGF are all factors which have potent effects on hepatic growth and differentiation. Furthermore dexamethasone is also known to promote hepatic differentiation (p. 3229). Banas et al. further teaches that a primary culture of hepatoblastic cells, which overexpressed a constitutively active form of Notch (i.e. notch agonist), resulted in preferential differentiation into cholangiocytes (p. 3237).
	It would be obvious to one of ordinary skill in the art to utilize EGF and TGFBeta additionally in the maturation media comprising wherein the cell aggregates are cultured for 5 days and then Dexamethasone for 5 days as taught by Miki with a reasonable expectation of success. An artisan would be motivated to utilize the additional factors which have potent effects on hepatic growth to differentiate and maturate the cells within the same culture interval as the maturation media comprising HGF of Miki et al as utilizing them in combination with one another for hepatic differentiation is known in the art (Banas, p. 3229, Table 2). Furthermore it would be obvious to additionally have the maturation media comprise a notch agonist and cultured for 5 days along with the other maturation media components within 10 days of the cell aggregates forming because as seen in Miki et al. the maturation media differentiates the cell aggregates into functional hepatocytes within 10 days (Fig 2.). A notch agonist 
	Therefore the invention would be obvious to one of ordinary skill in the art.
	

Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miki et al. (supra) as evidenced by Cai et al. (supra) in view of Shoemaker (supra), Hay et al. (supra), Basma et al. (supra) and Tanimizu (supra) as applied to claims 12, 16-19, 23 and 24 above, and in further view of Soto-Gutierrez et al. (2007. Nature Protocols 2(2): 347-356) 
	Regarding claims 1, 2, 9, 12, and 16 as discussed in the 103 rejection above, the combined teachings Miki et al. as evidenced by Cai et al. and Shoemaker et al., Tanimizu, Basma et al., and Hay et al. make obvious a method of producing an extended nodal agonist treated induced endodermal cell population via culturing human embryonic stem cells in a monolayer in the presence of Activin A (i.e. a nodal agonist) for days 3-5 of the cell culture (i.e. 1-4 days after endoderm induction) and then utilizing said cell population to further differentiate the cells into hepatocytes to be utilized in drug discovery, toxicology studies, hepatitis virology, and bioartificial liver support systems (p. 557, 558). These cells are differentiated into functional hepatocytes via culturing with media comprising BMP-2 and FGF-4 (i.e. specification media) and then cultured in media comprising Oncostatin M, HGF, and Dexamethasone (i.e. maturation media) for 5 days in a hollow fiber bioreactor as a 3D culture (Fig. 2). 3D cultures in hollow fiber bioreactors yield cell clusters (i.e. aggregates) and the cells are obtained from 2D cultures thereby being dissociated from the 2D culture and as evidenced by Cai et al. the extended nodal agonist treated induced endodermal cell population is more than 80% SOX17 positive. Furthermore, a cAMP signal activator, 8-bromo-cAMP is added to the maturation medium to suppress apoptosis and facilitate growth in cultures as well as increase the CXCR4 gene expression of hematopoetic stem cells and progenitors thereby improving engraftment and homing of cells in transplants (Shoemaker et al.; p. 4, 52, 74-75). The 
	These references, however, do not teach co-culturing hepatoblast aggregates with endothelial cell aggregates.
Soto-Gutierrez et al. teaches a co-culture system for the in vitro differentiation of mouse embryonic stem cells into hepatocyte-like cells (Abstract). In this method, stem cells were cultured and formed embryoid bodies and then hepatic progenitors (i.e. hepatoblasts). The hepatic progenitors were then cultured in the presence of human liver endothelial cells (i.e. CD34 endothelial cells) and then maturated by dexamethasone (p. 347).
	It would be obvious to one of ordinary skill in the art to culture hepatoblasts obtained by Miki et al. with endothelial cells as taught by Soto-Gutierrez et al. with a reasonable expectation of success. An artisan would be motivated because the culturing of the two cells would further induce and enhance hepatocyte differentiation as Soto-Gutierrez demonstrates that the culturing results in hepatocyte- like cells because the protein analysis of the conditions medium from the human liver cells contained factors needed for hepatic maturation (Figure 1, p. 350, p. 354).
	Therefore the invention would have been obvious to one of ordinary skill in the art.


Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miki et al. (supra) as evidenced by Cai et al. (supra) in view of Shoemaker et al. (supra), Hay et al. (supra), Basma et al. (supra) as applied to claims 12, 16-19, 23 and 24 above, and in further view of Lock et al. (Tissue Eng Part A. 2009 Aug;15(8):2051-63; IDS Reference No. 16 filed 01/17/20).
Regarding claims 1, 2, and 9, as discussed in the 103 rejection above, the combined teachings Miki et al. as evidenced by Cai et al., Shoemaker et al., Hay et al. and Basma et al. make obvious a method of producing an extended nodal agonist treated induced endodermal cell population via culturing human embryonic stem cells in a monolayer in the presence of Activin A (i.e. a nodal agonist) for days 3-5 of the cell culture (i.e. 1-4 days after endoderm induction) and then utilizing said cell population to further differentiate the cells into hepatocytes to be utilized in drug discovery, toxicology studies, hepatitis virology, and bioartificial liver support systems (p. 557, 558). These cells are differentiated into hepatocytes via culturing with media comprising BMP-2 and FGF-4 (i.e. specification media) and then cultured in media comprising Oncostatin M, HGF, and Dexamethasone (i.e. maturation media) for 5 days in a hollow fiber bioreactor as a 3D culture (Fig. 2). 3D cultures in hollow fiber bioreactors yield cell clusters (i.e. aggregates) and the cells are obtained from 2D cultures thereby being dissociated from the 2D culture and as evidenced by Cai et al. the extended nodal agonist treated induced endodermal cell population is more than 80% SOX17 positive. However, regarding claim 29, these references do not teach aggregates which are embedded in a gel/matrix and 3D cultured.
Lock et al. teaches hESCs in Matrigel-coated microcarrier cultures were incubated in medium containing activin A, Wnt3a, and low concentration of serum in a bioreactor. Lock teaches more than 80% of differentiated hESCs coexpressed FOXA2 and SOX17 (i.e functional hepatocytes) in addition to other markers and the expression of non-DE genes was either absent or minimal. Lock also demonstrated that the hESC-to-DE induction in microcarrier cultures is scalable, thus supporting therapeutically useful quantities (Abstract; p. 2052-2053).
It would be obvious to one of ordinary skill in the art to embed the aggregate cells obtained from Miki and 3D culture them while embedded in a gel/matrix as taught by Lock with a reasonable expectation of success. An artisan would be motivated to attach the aggregates to matrigel coated microcarriers because Lock observed the ability to scale-up the production of endoderm-lineage committed cells using said microcarriers (Abstract; p. 2052-2053).
Therefore the invention would be obvious to one of ordinary skill in the art.

	Claims 35-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miki et al. (supra) as evidenced by Cai et al. (supra) in view of Shoemaker (supra), Hay et al. (supra), Basma et al. (supra) and Tanimizu (supra) as applied to claims 1, 2, 9, 12, 16-19, 23 and 24 above, and in further view of Mazaris et al. (2005. Experimental and Clinical Transplantation 3: 306-315)
	Regarding claims 1, 2, 9, 12, 16-19, 23 and 24, as discussed in the 103 rejection above, the combined teachings Miki et al. as evidenced by Cai et al. and Shoemaker et al., Hay et al., Basma et al., and Tanimizu make obvious a method of producing an extended nodal agonist treated induced endodermal cell population via culturing human embryonic stem cells in a monolayer in the presence of Activin A (i.e. a nodal agonist) for days 3-5 of the cell culture (i.e. 1-4 days after endoderm induction) and then utilizing said cell population to further differentiate the cells into hepatocytes to be utilized in drug discovery, toxicology studies, hepatitis virology, and bioartificial liver support systems (p. 557, 558). These cells are differentiated into hepatocytes via culturing with media comprising BMP-2 and FGF-4 (i.e. specification media) and then cultured in media comprising Oncostatin M, HGF, and Dexamethasone (i.e. maturation media) for 5 days in a hollow fiber bioreactor as a 3D culture (Fig. 2). 3D cultures in hollow fiber bioreactors yield cell clusters (i.e. aggregates) and the cells are obtained from 2D cultures thereby being dissociated from the 2D culture and as evidenced by Cai et al. the extended nodal agonist treated induced endodermal cell population is more than 80% SOX17 positive. Furthermore, a cAMP signal activator, 8-bromo-cAMP is added to the maturation medium to suppress apoptosis and facilitate growth in cultures as well as increase the CXCR4 gene expression of hematopoetic stem cells and progenitors thereby improving engraftment and homing of cells in transplants (Shoemaker et al.; p. 4, 52, 74-75). The maturation media further comprises a notch antagonist such as L-685,458 which induced the formation of cell clusters and promoted hepatic differentiation, in which cells exhibited the characteristics of differentiated hepatocytes: highly condensed cytosol and clear round shape nuclei (Tanimizu; Abstract, p. 3170).

	Mazaris et al. teaches that hepatocyte transplantations can be utilized to treat chronic and actue liver diseases and failure such as cystic fibrosis liver syndrome (p. 307). Much work has been done to maximize the amount of hepatocytes from livers to perform hepatocyte transplantations (Abstract). 
	It would be obvious to one of ordinary skill in the art to administer the functional hepatocytes obtained from the method of Miki, Tanimizu, and Shoemaker to a patient who has cystic fibrosis liver syndrome as taught by Mazaris et al. with a reasonable expectation of success. An artisan would be motivated to do so as stem cell derived hepatocytes are known as a possible alternative cell source without requiring a liver from an organ donor and therefore according to Mazaris could be utilized to treat cystic fibrosis in a hepatocyte transplant (Miki et al.; p. 557; Mazaris p. 307).
	Therefore the invention would be obvious to one of ordinary skill in the art.

Claims 43 and 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miki et al. (supra) as evidenced by Cai et al. (supra) in view of Shoemaker et al. (supra), Hay et al. (supra), Basma et al. (supra), and Banas et al. (supra) as applied to claim 15 above, and in further view of Lehar et al. (2005. Blood 105:1440-1447)
	As discussed in the 103 rejection above, Miki et al. as evidenced by Cai et al. teaches a method of producing an extended nodal agonist treated induced endodermal cell population via culturing human embryonic stem cells in a monolayer in the presence of Activin A (i.e. a nodal agonist) for days 3-5 of the cell culture (i.e. 1-4 days after endoderm induction) and then utilizing said cell population to further differentiate the cells into hepatocytes to be utilized in drug discovery, toxicology studies, hepatitis virology, and bioartificial liver support systems (p. 557, 558). These cells are differentiated into hepatocytes via culturing with media comprising BMP-2 and FGF-4 (i.e. specification media) and then cultured in media comprising Oncostatin M, HGF, and Dexamethasone (i.e. maturation media) for 5 days in a hollow fiber bioreactor as a 3D culture (Fig. 2). 3D cultures in hollow fiber bioreactors yield cell 
Regarding claims 43 and 44, these references however do not teach OP9 Jaggedl cells nor OP9 Delta 1 cells as notch agonists.
	Lehar et al. teaches OP9Jaggedl cells and OP9 Delta 1 cells as notch agonists in their culture of myoblasts (p. 1441-1442). Lehar et al. aims to determine the differences in promoting notch pathway signals via different ligands such as Jagged 1 and Delta via utilizing OP9 stromal cells as they are both known to activate Notch signals (p. 1441, 1443, Abstract).
	It would be obvious to one of ordinary skill in the art to substitute a known notch agonist such as a notch signaling ligand such as Jagged 1 or Delta attached to the surface of an OP9 stromal cell as taught by Lehar for the nodal agonist taught by Banas et al. in the combined method of culturing made obvious by Miki et al. as evidenced by Cai et al. and in view of Banas et al. with a reasonable expectation of success. Utilizing OP9 Jagged1 cells or OP9 Delta cells would be substituting known equivalent notch agonists for the same purpose of activating notch signals.
	Therefore the invention would be obvious to one of ordinary skill in the art.

Response to Arguments
Applicant’s arguments with respect to the 112 and 102 rejections set forth in the previous Office Action filed 05/13/2021 have been fully considered and are persuasive in light of the amendments made.  The rejection has been withdrawn. 
Applicant’s arguments with respect to the 103 rejections set forth in the previous office action have been fully considered and are persuasive in light of the amendments made to claim 1 which further define and specify limitations not previously addressed.  Therefore, the rejection has been withdrawn.  
                                                                                                                                                                                               Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010. The examiner can normally be reached Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/A.F.C./Examiner, Art Unit 1632                                                                                                                                                                                                        
/TAEYOON KIM/Primary Examiner, Art Unit 1632